UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

       MUSTAFA BIN-AHMAD                     )
       AL-HA WSA WI,                         )
                                             )
                           Petitioner,
                                             )
                    v.                       ) Civil Case No. 08-1645 (RJL)
                                             )
       ROBERT M. GATES, et al.,              )
                                             )
                           Respondents.      )



                                            ORDER~
                                     (January2fs; 2009)

       Upon consideration of the parties' status reports [Dkt. #s 5, 7] and for the reasons

stated on the record at the status conference held December 4, 2008, it is hereby

       ORDERED that the petition for writ of habeas corpus filed in this case is

DISMISSED without prejudice. In the event such a petition is re-filed through counsel,

the petition must be accompanied by a signed declaration from the petitioner directly

authorizing the action; and it is further

       ORDERED that counsel's Motion for Miscellaneous Relief [Dkt. # 8] is DENIED

as moot.

       SO ORDERED.                                               J




                                                 «~